DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Response to Arguments
The declarations under 37 CFR 1.132 filed 2/28/2022 is insufficient to overcome the rejection of claims 1-4, and 6-13 based upon references Hagen (GB2072849) in view of Blackmer et al. (2016/0076922 hereinafter Blackmer) applied under 35 U.S.C. 103 as set forth in the last Office action because:  coupling a gauge to subcooled steam environment is an intended use and a gauge can be used in different environments including the said environment.  Furthermore, Hagen teaches all the structural limitations then it can anticipate the claim even without specifically disclosing the intended use.  MPEP 2144.07.  
With regards to indicium, it’s a printed matter, and where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. (MPEP 2111.05 I.B) 
Furthermore regarding the declarations, it states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were 
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s remarks, page 4 last para, “Claim 1 calls for the provisions of indicating an unacceptable range of temperatures for a given pressure through visually arranging a colored portion along a dial face also representing a given pressure on the dial face, but there is no obvious reason to represent the unacceptable range of temperatures for a given pressure through a colored portion along the dial face of the Hagen instrumentality” is not persuasive.   Hagan’s teaches “invention relates to an analogue indicating instrument for an operating quantity (e.g. speed, velocity, temperature, pressure) having a coloured or patterned dial section to distinguish a specific (preferred or disadvantaged) range” (lines 4-9 page 1).  Furthermore, Hagan teaches “operating range to the remaining operating range represented by the uncoloured or unpattemed dial area”.  Clearly, Hagan teaches the dial instrument can be used for both temperature and pressure.  In addition, temperature and pressure are represented by Boyles law and Combined Gas law (pV=nRT).  The pressure is linearly related to temperature.  Hence, Hogan’s represented colored area represents temperature.  In addition, creating colored labels is within a level of ordinary skilled in the art, printers, label makers, etc. (see MPEP 2141.03).  Furthermore, the instant specification has no special definition, any sensor element, e.g. LEDs (instant specification para 16).  
In response to Hagen does not teach particular saturated steam pressure is an indicium on the dial face. Hagen teaches different temperature indicium of printed letter on the dial (Fig 1) (lines 1-5 page 1, Fig 1). Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).   Furthermore, it’s a  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (GB2072849) in view of Blackmer et al. (2016/0076922 hereinafter Blackmer).
Regarding claim 1, Hagen teaches a method/system of identifying a subcooled temperature of a steam system component having a particular saturated steam pressure (2, 3, transition range between the operating regimes: Fig), the method comprising: 
coupling a subcooled gauge to the steam system component in need of readily identifying the subcooled temperature for the particular saturated steam pressure in such a way that the subcooled gauge measures a temperature within the steam system component, 
wherein the subcooled gauge provides a dial face indicating an acceptable temperature range of said temperature for the particular saturated steam pressure (lines 1-9, 38-43 page 1), wherein the particular saturated steam pressure is represented on the dial face, and 


However, Hagen does not teach that particular saturated steam pressure on the dial face.  
Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  Furthermore, given pressure is a text display and printing labels and put on different surfaces are within PHOSITA and obvious to try for displaying additional information.  Furthermore, displaying different variables on gauge are known to PHOSITA (2006/0266273). In addition, Hagen teaches the analog indicating instrument can display different operational quantity including pressure (lines 1-5 page 1).  Regarding connecting the gauge to a particular saturated steam pressure, a gauge can be coupled to any environment and known to one PHOSITA (see NPL product from Watts) and it’s an intended use.  Furthermore, Hagen teaches all the structural limitations then it can anticipate the claim even without specifically disclosing the intended use.  MPEP 2144.07.
  With respect to claims 2 and 6, Hagen does not teach representative particular saturated steam pressure is an indicium on the dial face. However, Hagen teaches different temperature indicium of printed letter on the dial (Fig 1) (lines 1-5 page 1, Fig 1).
Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  Furthermore, it’s a printed matter, and where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the 
With regard to claims 3 and 7, Hagen teaches providing a temperature pointer movable in at least a clockwise path along the dial face (9 Fig), wherein the colored portion is an arcuate shape disposed along the dial face in the clockwise path of the temperature pointer (temperature/variable displays are clockwise from low to high values Fig).
Claims 4, 8, 9, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (GB2072849) in view of Blackmer et al. (2016/0076922 hereinafter Blackmer) as applied to claim 1, further in view of Chen et al. Chen et al. (2005/0109078 hereinafter Chen).
Regarding claims 4, 8, 9, the combination (Hagen modified by Blackmer) does not teach the steam system component comprises a saturated steam tank havinq an inlet pipe and an outlet pipe, and wherein the subcooled gauge is coupled to the inlet pipe.  Hagen teaches a temperature gauge (abstract).
Chen teaches the steam system component comprises a saturated steam tank (Fig 6) havinq an inlet pipe and an outlet pipe (2, 3 Fig 6) and wherein the subcooled gauge is coupled to the inlet pipe (12, 14 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the gauge into the inlet pipe to measure temperature at the inlet.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claims 10 and 13, Hagen teaches a system/gauge for readily identifying a subcooled temperature of a steam system component having a particular saturated steam pressure (2, 3, transition range between the operating regimes: Fig), the system comprising: 

a subcooled gauge coupled to the inlet pipe, wherein the subcooled gauge is configured to measure a temperature within the inlet pipe, the subcooled gauge further comprising: 
a dial face providing an acceptable temperature range of said temperature and an unacceptable subcooled temperature range of said temperature  (lines 1-9, 38-43 page 1), wherein the subcooled temperature range is represented through a colored portion disposed along the dial face, wherein the colored portion contrasts in color with adjacent portions of the dial face (1 Fig 1); and Serial No. 16/273,543 Response to Office Action of August 31, 2021
Page 4an indicium fixed on the dial face, the indicium consisting of the particular saturated steam pressure, whereby presence of liquid water in the inlet pipe is visually determined through a juxtaposition of the colored portion and a temperature pointer of the gauge.  
However, Hagen does not teach representative particular saturated steam pressure is an indicium on the dial face. However, Hagen teaches different temperature indicium of printed letter on the dial (Fig 1) (lines 1-5 page 1, Fig 1).
Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  Furthermore, it’s a printed matter, and where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. (MPEP 2111.05 I.B) 
However, the combination (Hagen modified by Blackmer) does not teach the steam system component comprises a saturated steam tank havinq an inlet pipe and an outlet pipe, and wherein the subcooled gauge is coupled to the inlet pipe.  Hagen teaches a temperature gauge (abstract).
Chen teaches the steam system component comprises a saturated steam tank (Fig 6) havinq an inlet pipe and an outlet pipe (2, 3 Fig 6) and wherein the subcooled gauge is coupled to the inlet pipe (12, 14 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the gauge into the inlet pipe to measure temperature at the inlet.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
With regard to claim 11, Hagen teaches providing a temperature pointer movable in at least a clockwise path along the dial face (9 Fig), wherein the colored portion is an arcuate shape disposed along the dial face in the clockwise path of the temperature pointer (temperature/variable displays are clockwise from low to high values Fig).
Regarding claim 12, Hagen does not teach the indicium is inward of an inner diameter of the arcuate shape.  
Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  Furthermore, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant. See MPEP 2144.04 (IV-B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Feldmeier (2007/0058690) teaches a temperature gauge couple conduit (Fig).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855